DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The title is currently directed to the invention of the parent application/patent claims, rather than those features of the present application.
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention.  The present application claims are directed to features of plantarflexion and dorsiflexion in response to a detected decreased load on the prosthetic ankle device with no forward motion of the ankle device. The abstract is directed to features of the parent application/patent claims regarding a gait during movement and during particular gait speeds.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to reflect patent numbers and issue dates for parent applications that have passed to issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 2 requires a step of “determining that the user of the prosthetic ankle device is in a standing or stopped position”.  However, the claim fails to require the sensor for such determination. Thus, when read in light of the original disclosure, it is unclear how to preform the step. It is unclear if the claim does not include a required element for performing the function or if the step is achieved in some other unknown way.
Independent claim 2 requires a step of “detecting a decreased load on the prosthetic ankle device”. However, the claim fails to specify if there is a sensor or some other means for said detection. Additionally, does this detection relate to the earlier claimed step of determining? Thus, when read in light of the original disclosure, it is unclear how to preform the step.  It is unclear if the claim does not include a required element for performing the function or if the step is achieved in some other unknown way.
Claim 2, lines 6-7 specify “with no forward motion of the prosthetic device” with respect to “detecting a decreased load”. However, in light of the original disclosure, it appears that the determination of the user in a standing or stopped position should be related to the “with no forward motion of the prosthetic device”.  To overcome this rejection Examiner recommends adding the limitation “with no forward motion of the prosthetic device” to line 5, after “a standing or stopped position” and change “with no forward motion” in line 6 to “during the no forward motion”.  
Dependent claim 8 depends from independent claim 2. Claim 8 merely recites the limitation “the method of Claim 2, further comprising: causing or allowing the foot unit to dorsiflex relative to the lower limb member”. It is unclear if this is the same or different than the causing or allowing the foot unit to dorsiflex relative to the lower limb member as recited in independent claim 2. It is unclear what features this causing or allowing is responding to.  Additionally, it is unclear what further limitation claim 8 provides to the claim upon which it depends.
Claim 11 recites the limitation “the user’s leg” in line 2. There is lack of antecedent basis for this limitation in the claim. Claim 11 depends from claim 2, not claims 9 or 10.
Independent claim 12 requires a controller configured to “determine that a user of the prosthetic ankle device is in a standing or stopped position” in lines 5-6.  However, the claim fails to require the sensor for such determination. Thus, when read in light of the original disclosure, it is unclear how the controller performs the function without the claimed structure. It is unclear if the claim does not include a required element for performing the function or if the controller function is achieved in some other unknown way.
Independent claim 12 requires a controller configured to “detect a decreased load on the prosthetic ankle device”. However, the claim fails to specify if there is a sensor or some other means for said detection.  Additionally, does this detection relate to the earlier claimed function of determining? Thus, when read in light of the original disclosure, it is unclear how to perform the controller function.  It is unclear if the claim does not include a required element for performing the function or if controller function is achieved in some other unknown way.
Claim 12, lines 7-8 specify “with no forward motion of the prosthetic device” with respect to “detecting a decreased load”. However, in light of the original disclosure, it appears that the determination of the user in a standing or stopped position should be related to the “with no forward motion of the prosthetic device”.  To overcome this rejection Examiner recommends adding the limitation “with no forward motion of the prosthetic device” to line 6, after “a standing or stopped position” and change “with no forward motion” in lines 7-8 to “during the no forward motion”.  
Dependent claim 18 depends from independent claim 12. Claim 18 merely recites the limitation “the system of Claim 12, wherein the controller is further configured to: cause or allow the foot unit to dorsiflex relative to the lower limb member”. It is unclear if this is the same or different than the causing or allowing the foot unit to dorsiflex relative to the lower limb member as recited in independent claim 12. It is unclear what features this causing or allowing is responding to.  Additionally, it is unclear what further limitation claim 18 provides to the claim 12 upon which it depends.
Dependent claims 5-7, 9-11, 15-17 and 19-21 require limitations regarding “detecting” of various parameters. However, it is unclear how such parameters are detected without the claiming of sensors or the like. Also, it is unclear if each claim uses previously claimed sensors (of the independent claims) or additional sensors for performing additional functions of the controller.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the patent include claims that are merely narrower than the present application claims.  Species anticipates genus. Note that the restriction requirement in the parent application SN 15/648,988 which was issued as Patent No. 10,695,197 B2 was withdrawn at issue on February 26, 2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774